326 S.W.3d 560 (2010)
Lloyd MILLENDER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93986.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Jo Ann Rotermund, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City; MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.
Prior report: 272 S.W.3d 474.

ORDER
PER CURIAM.
Lloyd Millbnder appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Millender argues he was denied his right to effective assistance of trial counsel. We find the motion court's findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).